Case: 21-10515      Document: 00516099447         Page: 1     Date Filed: 11/18/2021




              United States Court of Appeals
                   for the Fifth Circuit                               United States Court of Appeals
                                                                                Fifth Circuit

                                                                              FILED
                                                                      November 18, 2021
                                  No. 21-10515
                                Summary Calendar                         Lyle W. Cayce
                                                                              Clerk

   United States of America,

                                                              Plaintiff—Appellee,

                                       versus

   Miguel Angel Saustegui-Perez,

                                                           Defendant—Appellant.


                   Appeal from the United States District Court
                       for the Northern District of Texas
                            USDC No. 3:19-CR-376-4


   Before King, Costa, and Ho, Circuit Judges.
   Per Curiam:*
          The attorney appointed to represent Miguel Angel Saustegui-Perez
   has moved for leave to withdraw and has filed a brief in accordance with
   Anders v. California, 386 U.S. 738 (1967), and United States v. Flores, 632 F.3d
   229 (5th Cir. 2011). Saustegui-Perez has filed a response.


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-10515      Document: 00516099447           Page: 2    Date Filed: 11/18/2021




                                     No. 21-10515


          In his response, Saustegui-Perez asserts on several grounds that he
   was denied the effective assistance of counsel at trial and on appeal. To
   prevail on a claim of ineffective assistance of counsel, an appellant must
   demonstrate that his attorney’s performance was deficient, and the deficient
   performance prejudiced his defense. See Strickland v. Washington, 466 U.S.
   668, 687 (1984). However, a 28 U.S.C. § 2255 proceeding is the favored
   forum for litigating a federal prisoner’s claims of ineffective assistance of
   counsel. Massaro v. United States, 538 U.S. 500, 503-09 (2003). We will
   consider a claim of ineffective assistance of counsel on direct appeal “only in
   rare cases in which the record allows [us] to fairly evaluate the merits of the
   claim.” United States v. Isgar, 739 F.3d 829, 841 (5th Cir. 2014) (internal
   quotation marks and citation omitted).
          Among Saustegui-Perez’s arguments are claims that he was denied
   the effective assistance of counsel because (1) his trial attorney did not object
   during the guilty plea colloquy to the magistrate judge’s alleged failure to
   comply with Federal Rule of Criminal Procedure 11(b)(1)(D), (H), and (M);
   (2) the cumulative effects of his trial attorney’s ineffective assistance during
   the guilty plea colloquy and the magistrate judge’s Rule 11 errors rendered
   his guilty plea and waiver of appeal invalid; and (3) his appellate counsel
   rendered ineffective assistance by failing to argue that he was not precluded
   by the appeal waiver from arguing in a § 2255 proceeding that his trial
   counsel’s ineffective assistance affected the knowing and voluntary nature of
   his guilty plea. The record is sufficient for us to fairly evaluate the merits of
   those claims.
          Appellate counsel did not perform deficiently by failing to address the
   scope of Saustegui-Perez’s appeal waiver as to a § 2255 proceeding. That
   issue is irrelevant to whether Saustegui-Perez has a nonfrivolous issue that
   he may raise on direct appeal.




                                          2
Case: 21-10515      Document: 00516099447           Page: 3    Date Filed: 11/18/2021




                                     No. 21-10515


          The record reveals only one Rule 11 violation.           When advising
   Saustegui-Perez that he had a right to counsel, the magistrate judge did not
   explain that the right extended to all stages of the proceeding and an attorney
   would be appointed if necessary. See Fed. R. Crim. P. 11 (b)(1)(D). Even
   if Saustegui-Perez’s attorney was deficient for failing to object to that
   omission, there is nothing to indicate by a reasonable probability that, but for
   counsel’s deficient performance, Saustegui-Perez would not have entered a
   guilty plea. See Hill v. Lockhart, 474 U.S. 52, 59 (1985). As such, Saustegui-
   Perez’s ineffective assistance of counsel claims regarding alleged Rule 11
   errors do not present a nonfrivolous issue for appeal.
          The record is not sufficiently developed for this court to consider the
   merits of Saustegui-Perez’s remaining claims of ineffective assistance of
   counsel. We decline to consider those claims without prejudice to Saustegui-
   Perez raising them in a § 2255 proceeding. See Isgar, 739 F.3d 841.
          Having reviewed counsel’s brief, Saustegui-Perez’s response and
   allegations of error in the district court proceedings, and the relevant portions
   of the record, we concur with counsel’s assessment that Saustegui-Perez’s
   appeal presents no nonfrivolous issue for appellate review. Accordingly, the
   motion for leave to withdraw is GRANTED, counsel is excused from
   further responsibilities herein, and the APPEAL IS DISMISSED. See
   5th Cir. R. 42.2.




                                          3